                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 UNITED STATES OF AMERICA,                       )
                                                 )
         Plaintiff,                              )
                                                 )      NO. 3:07-cr-00092
 v.                                              )
                                                 )
 ROBERT LEE CLAY,                                )
                                                 )
         Defendant.                              )

                                            ORDER

        The Defendant, Robert Lee Clay, shall notify the Court on or before December 14, 2020,

whether he contests the alleged violations of the conditions of his supervised release (Doc. No.

171). Thereafter, a hearing will be set by the Court.

        IT IS SO ORDERED.

                                                     ____________________________________
                                                     WAVERLY D. CRENSHAW, JR.
                                                     CHIEF UNITED STATES DISTRICT JUDGE




      Case 3:07-cr-00092 Document 172 Filed 11/17/20 Page 1 of 1 PageID #: 453
